November 10, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                  EX PARTE MARCOS M. FLORES, Appellant

NO. 14-14-00663-CR

                     ________________________________

      This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the order.
The Court orders the order denying appellant’s pretrial applications for writ of
habeas corpus AFFIRMED.

      We further order this decision certified below for observance.